Case 1:21-cv-01169-TCB Document 34-2 Filed 05/03/21 Page 1 of 8




                                                             EXHIBIT "B"
Case 1:21-cv-01169-TCB Document 34-2 Filed 05/03/21 Page 2 of 8
Case 1:21-cv-01169-TCB Document 34-2 Filed 05/03/21 Page 3 of 8
Case 1:21-cv-01169-TCB Document 34-2 Filed 05/03/21 Page 4 of 8
Case 1:21-cv-01169-TCB Document 34-2 Filed 05/03/21 Page 5 of 8
Case 1:21-cv-01169-TCB Document 34-2 Filed 05/03/21 Page 6 of 8
Case 1:21-cv-01169-TCB Document 34-2 Filed 05/03/21 Page 7 of 8
Case 1:21-cv-01169-TCB Document 34-2 Filed 05/03/21 Page 8 of 8
